Citation Nr: 1426807	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1991 with
service in Southwest Asia.  This case comes before the Board of Veterans' Appeals
(Board) on appeal from an April 2005 rating decision issued by the Department
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in September 2009 and March 2012 when it was remanded for additional development by the originating agency.  The case has now returned to the Board for further appellate action.  

The Veteran is currently in receipt of a total schedular (100 percent) rating for posttraumatic stress disorder (PTSD) for the period beginning July 11, 2012.  The assignment of a total schedular rating does not always render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).   In Bradley, the Court of Appeals for Veterans Claims (Court) held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  The Court explained that under such circumstances, there was no "duplicate counting of disabilities."  Bradley at 293. 

The Court also observed that if the Veteran were granted TDIU based on other disabilities in addition to the total schedular rating, the Veteran would be entitled to a category of special monthly compensation which would result in a rate of compensation above the rate provided for 100 percent disability.  The Veteran in this case is service-connected for PTSD and irritable bowel syndrome (IBS) and the award of a total schedular rating is limited to PTSD for the period beginning July 11, 2012.  Thus, the claim for TDIU is not moot after this date as TDIU is still possible based on IBS alone.  The Board will restrict its analysis to consideration of whether TDIU is warranted based solely on IBS for the period beginning July 11, 2012. 


FINDING OF FACT

1.  For the period prior to July 11, 2012, the Veteran's service-connected PTSD and IBS did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  

2.  For the period beginning July 11, 2012, the Veteran's service-connected IBS does not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for PTSD rated as 70 percent disabling prior to July 11, 2012 and 100 percent disabling thereafter.  He is also service-connected for IBS with diarrhea rated as 30 percent disabling.  His combined evaluation for compensation during the period before July 11, 2012 was 80 percent.  The Veteran therefore meets the schedular criteria for an award of TDIU during this period under 38 C.F.R. § 4.16(a), as he has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2013).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran was unemployable throughout the relevant claims period, it does not establish that his inability to maintain gainful employment was due solely to service-connected disabilities.  

As discussed in the introduction above, the Board will consider whether the Veteran was unemployable due to both of his service-connected disabilities during the period prior to July 11, 2012.  The Veteran reported on his December 2003 formal claim for TDIU that he graduated high school and was certified as a Heating, Ventilation, and Air Conditioning technician (HVAC).  He stated that he had not worked full time in the last five years; he was most recently employed as a newspaper carrier working 20 hours a week from October 1999 to May 2002.  Statements provided to his health care providers also indicate that the Veteran worked full-time in apartment maintenance until approximately 1997, after which time he held various part-time jobs to include maintenance at a funeral home and nursing center and the newspaper delivery job reported on the formal claim for TDIU.  

The Board considers the Veteran's part-time work as marginal and not substantially gainful employment.  See 38 C.F.R. § 4.16(a) (marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis).  Thus, the record establishes that the Veteran has not worked full-time since approximately 1997.  On the December 2003 claim for TDIU, the Veteran attributed his unemployability to PTSD, headaches, constant diarrhea, and urinary and immune system problems.  

Although the record contains evidence that the Veteran was unemployable prior to July 11, 2012, the Board finds that the unemployability was due to a combination of service-connected and nonservice-connected disabilities, to include blindness related to polymorphous dystrophy.  The Veteran was provided multiple VA examinations in July 1998 in connection with claims for service connection; the examiners found that he only experienced mild occupational impairment due to PTSD and were unable to determine the cause of the Veteran's complaints of chronic diarrhea.  Similarly, during July and August 1999 examinations at the Cincinnati VA Medical Center (VAMC), the Veteran was diagnosed with PTSD that was characterized as mild to moderate.  Despite reporting a history of chronic diarrhea since service, the Veteran stated that he did not seek treatment for the condition until 1998.  He also reported a history of blurry vision since 1991 due to cataracts that had been present since he was a teenager.  The July 1999 VAMC examiner was unable to visualize either eye fundus due to the cataracts.  During the examination, the Veteran reported that he was unable to work due to general "health problems."  The evidence dated prior to 2000 therefore shows that while the Veteran was not working, his PTSD was only productive of at most moderate impairment and the cause of his chronic diarrhea was unexplained by health care providers.  He had also already experienced a long history of vision and eye problems during this time.  

Subsequent VA and private treatment records document worsening of the Veteran's eyesight and by 2001 he required bilateral corneal transplants.  An August 2004 VA neurologist noted a diagnosis of polymorphic dystrophy-a congenital corneal disorder-and the Veteran was awarded compensation from the Social Security Administration (SSA) in 2003 due to blindness.  A January 2003 SSA examination noted that the Veteran was blind in his left eye with cloudy vision in the right.  His eye specialist determined that further surgery was precluded by the speed of the disease occurring in the left eye.  The January 2003 SSA examiner also addressed all the Veteran's systems and concluded that the Veteran could physically perform any work his visual deficit would permit.  Thus, the only condition identified as affecting employability in January 2003 was nonservice-connected blindness. 
 
The other medical evidence during the period prior to January 11, 2012 also does not establish unemployability due solely to service-connected conditions.  A January 2005 VA psychiatric examiner found that the Veteran was not able to work, but attributed the unemployability to both PTSD and blindness.  The examiner noted that the Veteran was legally blind, could not drive, and recommended he receive help with his blindness to include learning Braille or obtaining a service animal.  In June 2006, the Veteran's VAMC psychiatrist also determined that the Veteran could not work due to both physical limitations and emotional problems.  Upon VA examination in September 2008, the Veteran was found to have lost his previous jobs due to a vision-destroying disease process.  The VA examiner provided an addendum opinion specifically addressing employability in March 2009 and concluded that the Veteran's psychiatric symptoms only caused moderate to severe occupational impairment.  Finally, in statements dated prior to 2000, the Veteran regularly attributed his inability to work to IBS and diarrhea; however, he has not received regular treatment for this condition since service connection was awarded in a June 2000 rating decision and has more recently alleged unemployability due to PTSD.  Thus, there is no medical evidence dated between 2000 and July 11, 2012 describing the effects of the Veteran's IBS on his ability to work.  

For the period prior to July 11, 2012, the Board concludes that the Veteran was not unemployable due solely to service-connected disabilities.  While his IBS and PTSD clearly had some effect on his ability to work, the weight of the evidence establishes that the Veteran was unable to work due to a combination of service-connected disabilities and nonservice -connected polymorphous dystrophy with accompanying blindness.  Non-service-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For the period beginning July 11, 2012, the Board must determine whether a TDIU is warranted based solely on service-connected IBS as the Veteran is already in receipt of a total schedular rating for PTSD.  See Bradley, supra.  Although the Veteran meets the criteria for an award of TDIU prior to July 11, 2012, his IBS is currently rated as 30 percent disabling and is not sufficient to meet the criteria in 38 C.F.R. § 4.16(a).  However, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation due to IBS, the case must be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

As noted above, the record does not document treatment for IBS and associated diarrhea since service connection was awarded for the disability in June 2000.  The Veteran has also not provided any specific argument addressing his IBS in several years.  Thus, the evidence addressing the effect of the Veteran's IBS on employability during this period is limited to the report of a July 2012 VA examination and claims file review.  The July 2012 VA examiner concluded that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or physical labor with consideration of the service-connected IBS alone.  The IBS did not render the Veteran unemployable and was not sufficiently troublesome to require any treatment or care.  The examiner concluded that it did not limit the Veteran's ability to work.  Therefore, as the record does not demonstrate unemployability due to service-connected IBS, TDIU is not warranted during the period beginning July 11, 2012.  Accordingly, the benefit-of-the-doubt rule is inapplicable and referring the claim to the Director for extra-schedular consideration is not warranted.  As such, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2004 and March 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the April 2013 supplemental statement of the case (SSOC).  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment and from the SSA, and private medical records.  Additionally, the Veteran was provided proper VA examinations in July 2012 addressing the effect of his service-connected disabilities on his ability to obtain and sustain substantial employment.  

The Board also finds that VA has complied with the September 2009 and March 2012 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a statement of the case (SOC) in October 2011 addressing the claim for TDIU.  He was also provided VA examinations in July 2012 to determine whether he was unemployable due to service-connected disabilities.  The case was then readjudicated in an April 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


